04/21/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0113



                                  No. DA 19-0113

STATE OF MONTANA,

             Plaintiff and Appellee,
v.

DARRELL DWAYNE SMITH,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including June 2, 2020, within which to prepare, serve, and file its

response brief.




KFS                                                                      Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               April 21 2020